Citation Nr: 0414590	
Decision Date: 06/07/04    Archive Date: 06/23/04

DOCKET NO.  03-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for Raynaud's 
syndrome, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.

3.  Entitlement to an effective date earlier than December 6, 
2000, for a grant of service connection for Raynaud's 
syndrome.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
fibromyalgia, and if so, whether entitlement to service 
connection for fibromyalgia, claimed as secondary to 
Raynaud's syndrome, is warranted.


REPRESENTATION

Veteran represented by:	North Carolina Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1998 to 
November 1998.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from December 2001, October 2002, and April 2003 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina.

The December 2001 rating decision granted service connection 
for Reynaud's syndrome, evaluated as 40 percent disabling, 
effective December 6, 2000.  In January 2002, the veteran 
submitted a written communication signed by her parents, 
which the Board construes as her notice of disagreement with 
the effective date for service connection for Reynaud's 
syndrome.  38 C.F.R. § 20.201 (2003) (the Board notes that 
the RO has construed the veteran's appeal on the effective 
date issue to stem from an April 2003 rating decision that 
adjudicated entitlement to an earlier effective date.  
However, the effective date was assigned in the December 2001 
decision).  The October 2002 rating decision continued a 40 
percent evaluation for Raynaud's syndrome and denied 
entitlement to a TDIU.  The RO construed the veteran's 
application for TDIU, as also encompassing a claim for 
increased rating for Reynaud's syndrome.  

Since the veteran did not express disagreement with the 
original evaluation assigned in the December 2001 rating 
decision, the Board construes the veteran's claim to be one 
for an increased rating for Reynaud's syndrome, rather than 
for a higher original rating.

The April 2003 rating decision found that new and material 
evidence had been submitted to reopen the claim for service 
connection for fibromyalgia and denied the reopened claim.  
Even though the RO reopened claim for service connection for 
fibromyalgia, the Board must initially determine whether new 
and material evidence has been submitted regardless of the 
RO's actions.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  

Your appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the veteran's appeal have been obtained by the 
RO.  

2.  In a December 2001 rating decision, the RO denied 
entitlement to service connection for fibromyalgia.  

3.  The evidence added to the record since the December 2001 
rating decision is new, and when considered by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claims of service connection for a 
fibromyalgia, claimed secondary to Raynaud's syndrome. 


CONCLUSIONS OF LAW

1.  The December 2001 rating decision that denied entitlement 
to service connection for fibromyalgia is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  Evidence added to the record since the December 2001 
decision is new and material; thus, the claim of entitlement 
to service connection for fibromyalgia, claimed as secondary 
to Raynaud's syndrome, is reopened.  38 U.S.C.A. § 5108, 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters:  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 
and Pub. L. No. 108-183, §§ 701(a),(b); 117 Stat. 2651 (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5102, 5103(b)), 
redefined VA's duty to assist a veteran in the development of 
a claim.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  In view of the Board's favorable decision in this 
appeal, further assistance is unnecessary to aid the 
appellant in substantiating his claim.


Legal Analysis

Pertinent Criteria

An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2003).  Rating actions from which an appeal is not 
perfected become final.  38 U.S.C.A. § 7105 (West 2002).  

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2003).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
claimant's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In the December 2001 rating decision, the RO determined that 
the veteran's service records did not show treatment for 
fibromyalgia and the medical evidence of record did not 
indicate the condition.  The veteran did not appeal this 
determination and it became final.

The evidence of record at the time of the December 2001 
decision consisted of service medical records, a treatment 
record from Dr. Treadwell dated in April 1999, a VA 
examination dated in September 2001, and a statement from the 
veteran's mother.

Evidence associated with the claims folder since the December 
2001 rating decision includes a statement from the veteran's 
parents dated in December 2001, a VA examination dated in 
July 2002, a VA examination dated in September 2002, and VA 
treatment records dated from October 2002 to February 2003.

The evidence of record at the time of the December 2001 
rating decision did not contain a current diagnosis of 
fibromyalgia.  A VA treatment record dated in October 2002, 
contains an assessment of fibromyalgia.  Since a current 
disability is a necessary element for the grant of service 
connection, this evidence pertains to a previously 
unestablished fact necessary to substantiate the claim.   See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Thus, the Board finds this evidence to be new and material, 
and the claim is reopened.  


ORDER

New and material evidence has been submitted to warrant 
reopening the claim of service connection for fibromyalgia; 
the appeal is granted to that extent.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
106-419, 114 Stat. 1828 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126; and 
amended by Pub. L. 108-183, 117 Stat. 2651 (Dec. 16, 2003)), 
and its implementing regulations require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and evidence, that was not previously provided 
to VA, and is necessary to substantiate the claim.  

As part of that notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a).  VA has 
promulgated regulations implementing the statute, whereby it 
has undertaken to request that claimants submit relevant 
evidence in their possession.  38 C.F.R. § 3.159(b) (2003).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that the notice requirement is not met 
unless VA can point to a specific document in the claims 
file.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The appellant has not received this required notice 
for her claim for an effective date earlier than December 6, 
2000, for the grant of service connection for Raynaud's 
syndrome.

The Board also notes that in November 2000, a state 
vocational rehabilitation counselor reported that the veteran 
was currently receiving rehabilitation services from the 
state.  Records of the veteran's evaluation and counseling 
from this service would be relevant to her claims for 
increased rating and TDIU.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that in the case of a claim for total rating 
based on individual unemployability, the duty to assist 
requires that VA obtain an examination which includes an 
opinion on what effect the appellant's service-connected 
disability has on his ability to work. 38 U.S.C. § 5107(a); 
Friscia v. Brown, 7 Vet. App. 294, 297 (1994); 38 C.F.R. §§ 
3.103(a), 3.326, 3.327, 4.16(a) (1998).  Such an opinion has 
not been obtained.  

In a January 2003 communication, the veteran reported that 
Dr. Treadwell had told her that Reynaud's syndrome had masked 
the presence of fibromyalgia.  Her report is medical hearsay, 
but VA is required to tell her to submit a statement from Dr. 
Treadwell linking fibromyalgia to Reynaud's syndrome or to 
service.  Robinette v. Brown, 8 Vet. App. 69 (1995).
In a substantive appeal submitted in August 2003, the veteran 
asserted essentially, that a new examination was needed to 
assess the current severity of Reynaud's syndrome.  A new 
examination is needed when there is evidence of a change in 
the disability, and a veteran is competent to report such a 
change.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey 
v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The veteran was scheduled for an examination in October 2003, 
but failed to report.  When a veteran fails to report for a 
necessary examination scheduled in connection with a claim 
for increase, the claim will be denied.  38 C.F.R. 
§ 3.665(a),(b) (2003).  The veteran was not informed of the 
consequences of her failure to report.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should provide the 
appellant with notice regarding the claim 
for an earlier effective date for service 
connection for Reynaud's syndrome in 
accordance with 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

2.  The AMC or RO should also advise the 
veteran to submit a statement from a 
competent medical professional, including 
Dr. Treadwell, linking fibromyalgia to 
Reynaud's syndrome or otherwise to 
service.

3.  The AMC or RO should take the 
necessary steps to obtain all records 
pertinent to the veteran's receipt of 
vocational rehabilitation benefits from 
the North Carolina Department of Health 
and Human Services Division of Vocational 
Rehabilitation Services.

4.  The AMC or RO should afford the 
veteran an examination to evaluate the 
severity of Reynaud's syndrome, and its 
impact on her ability to maintain gainful 
employment consistent with her education 
and occupational experience.  The 
examiner should review the claims folder 
in conjunction with the examination.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
not) that fibromyalgia is proximately due 
to Reynaud's syndrome, was present in 
service, or is otherwise related to a 
disease or injury in service.

The examiner should also express an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that Reynaud's syndrome (and 
fibromyalgia, if this condition is found 
to be linked to service or a service 
connected disability) preclude the 
veteran from maintaining gainful 
employment consistent with her education 
and occupational experience.

5.  The AMC or RO should then 
readjudicate the claims on appeal.  If 
the benefits remain denied, the AMC or RO 
should issue a supplemental statement of 
the case.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 


Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                     
______________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals





